Exhibit 10.1

 

THIRD AMENDMENT TO THE

SERVISFIRST BANCSHARES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

 

WHEREAS, ServisFirst Bancshares, Inc. (the “Company”) has established and
currently maintains the Amended and Restated 2009 Stock Incentive Plan (the
“Plan”), as amended by the First Amendment to ServisFirst Bancshares, Inc.
Amended and Restated 2009 Stock Incentive Plan dated June 20, 2016 and the
Second Amendment to ServisFirst Bancshares, Inc. Amended and Restated 2009 Stock
Incentive Plan dated September 17, 2018; and

 

WHEREAS, the Company desires to amend the Plan to require participants to abide
by certain restrictive covenants regarding non-solicitation of customers and
employees of the Company in return for receipt of Awards under the Plan; and

 

WHEREAS, the Board of Directors of the Company has the authority to adopt the
below amendments to the Plan; and

 

WHEREAS, the Board of Directors has approved of such amendments to the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that the following amendments shall be made to
the Plan:

 



1.The Plan is hereby amended by re-designating the existing Section 18 of the
Plan as Section 19.

 

2.The Plan is hereby amended by adding the following Section 18 to the Plan:

 

18. Non-Solicitation

 

(a)Non-Solicitation of Customers. The Grantee understands and acknowledges that
the loss of Customer (as defined below) relationships or goodwill will cause
significant and irreparable harm to the Company. The Grantee shall not at any
time during the term of his or her employment with the Company and for a term of
one (1) year following the termination of Grantee’s employment with the Company
for any reason, with or without cause, whether upon the initiative of the
Grantee or the Company (the “Restricted Period”), directly or by assisting
others, solicit or attempt to solicit any of the Company’s customers or other
persons with whom the Company has a contractual relationship (each, a
“Customer”) to provide products or services that are competitive with the
business of the Company, including providing banking services, originating
commercial, consumer and other loans, accepting deposits, and providing
electronic banking services and correspondent banking services to other banks
(the “Business”).

 

(b)Non-Solicitation of Employees. The Grantee understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. Accordingly, the Grantee agrees
that, during the Restricted Period, the Grantee will not, directly or by
assisting others, (i) solicit, induce, recruit, persuade, or encourage; (ii)
attempt to solicit, induce, recruit, persuade, or encourage; or (iii) induce the
termination of employment of any individual employed by the Company or a Company
affiliate to terminate such employee’s position with the Company, whether or not
such employee is a full-time or temporary employee of the Company and whether or
not such employment is pursuant to a written agreement for a determined period,
or at will. The provisions of this Section 8.1(b) shall only apply to those
individuals employed by the Company at the time of the solicitation or attempted
solicitation.

 



 

 

 

(c)This provision explicitly covers all forms of oral, written, or electronic
communication, including, but not limited to, communications by email, regular
mail, express mail, telephone, fax, instant message and social media. However,
it will not be deemed a violation of this Award if the Grantee merely
communicates with an employee of the Company or connects with an employee of the
Company on social media without engaging in any other substantive communication,
by social media or otherwise, that is prohibited by this Section.

 

(d)This Section does not restrict or impede, in any way, and shall not be
interpreted or understood as restricting or impeding, the Grantee from
exercising protected rights that cannot be waived by agreement.

 

3.This Third Amendment to the Plan was approved by the Board of Directors on
January 21, 2019.

 

4.Except as expressly modified and amended herein, all the terms and provisions
of the Plan shall remain unchanged.

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed on and is effective as of
January 21, 2019.

 

 

    SERVISFIRST BANCSHARES, INC.           By:  /s/ Thomas A Broughton III    
Name:   Thomas A Broughton III     Title: Chief Executive Officer            



  

 

 

 

 

 

 

 



 

